Daneoeth, J.
A sufficient declaration must contain. all the allegations neeessary to make out the plaintiff’s case, without reference to a paper not attached.
An account annexed is a part of the declaration. As each item is, or may be, a separate contract of itself, no proof in regard to such contract is admissible, unless the contract relied upon is alleged in the declaration. The bill annexed in this case shows-that different items are' relied upon, but does not state what they are.
It is clear that the plaintiff cannot sustain his action, nor can he have judgment upon default, without an amendment; and where an amendment is necessary, and is not made, a demurrer will be sustained. Exceptions sustained.

Declaration adjudged bad..

Appleton, C'.. J., Walton, Dickerson, Barrows and Virgin, JJ., concurred.-